Citation Nr: 1201794	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  07-34 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than September 27, 2005, for the grant of service connection for a right hip disability, including whether there was clear and unmistakable error in an October 1994 rating decision.

2.  Entitlement to an effective date earlier than September 27, 2005, for the grant of service connection for a left ankle sprain, including whether there was clear and unmistakable error in an October 1994 rating decision.

3.  Entitlement to service connection for gout including as secondary to his service-connected right and left ankle sprains, right and left knee disabilities, and right hip disability.

4.  Entitlement to a disability rating higher than 10 percent for a right knee disability from November 1, 2007 to June 2, 2009, and a rating higher than 20 percent since June 3, 2009.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1982 to December 1982 and from February 1985 to January 1994.

This appeal to the Board of Veterans' Appeals (Board) is from March 2006, January and May 2007, and April and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The March 2006 rating decision granted the Veteran's claims of entitlement to service connection for a left ankle sprain and a right knee disability, and assigned initial disability ratings of 10 and 0 percent, respectively, with effective dates of September 27, 2005, the date of receipt of the claims for service connection.  This decision also denied the Veteran's claim of entitlement to service connection for a right hip disability.  


The January 2007 rating decision granted the Veteran's claim of entitlement to service connection for a right hip disability, and assigned an initial disability rating of 10 percent, with an effective date of September 27, 2005, the date of receipt of the claim for service connection.  This rating decision also increased the Veteran's right knee disability to 10 percent, effective from September 27, 2005.  

A May 2007 rating decision denied entitlement to effective dates earlier than September 27, 2005 for the left ankle and right hip disabilities.  A May 2007 statement from the Veteran also alleged clear and unmistakable error (CUE) in the previous October 1994 rating decision initially denying entitlement to service connection for a left ankle disability and a left hip, as opposed to right hip, disability. 

The April 2009 rating decision addressed the Veteran's contentions of CUE with respect to the claims for earlier effective dates for right hip and left ankle disabilities in the October 1994 rating decision, and continued the denial of earlier effective dates for these claims.  

Also during the pendency of this appeal, a January 2008 rating decision granted the Veteran a temporary 100 percent convalescence rating based on surgical or other treatment, from September 26, 2007 to November 1, 2007, and reinstated the 10 percent rating thereafter.  An August 2009 rating decision increased the Veteran's right knee disability to 20 percent, retroactively effective from June 3, 2009.  So the appeal concerning his right knee disability is now whether the Veteran was entitled to a disability rating higher than 10 percent from November 1, 2007 to June 2, 2009, following the temporary 100 percent convalescence rating, and a rating higher than 20 percent since June 3, 2009.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran presumably is seeking the highest possible rating, for all time periods at issue, unless he expressly indicates otherwise). 

Finally, the November 2009 rating decision also on appeal denied the Veteran's claim of entitlement to service connection for gout.  

As support for his claims, the Veteran testified at a Travel Board hearing in December 2010 before the undersigned Acting Veterans Law Judge of the Board.  During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).

In this decision, the Board is only deciding the claims of entitlement to earlier effective dates for the right hip and left ankle disabilities, including whether there was CUE in the October 1994 rating decision.  The remaining claims require further development, so the Board is remanding them to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development and consideration.


FINDINGS OF FACT

1.  The Veteran initially filed a claim of entitlement to service connection for a left ankle sprain in February 1994, one month after his separation from service, and was denied service connection in an October 1994 rating decision.  He did not appeal the denial of his claim for a left ankle sprain, so it became final and binding on him based on the evidence then of record.

2.  He filed a petition to reopen his claim of entitlement to service connection for a left ankle sprain and a new claim for service connection for a right hip disability in September 2005.  

3.  Prior to September 27, 2005, the Veteran had not filed either an informal or a formal claim for a right hip disability related to his military service.  Similarly, he had not filed a petition to reopen his previously denied claim for a left ankle sprain prior to September 27, 2005.  

4.  In a statement received February 2007, the Veteran indicated he disagreed with the effective date assigned for his service-connected right hip and left ankle disabilities.  

5.  In an even more recent statement dated in May 2007, the Veteran alleged CUE in the earlier October 1994 RO rating decision because of mischaracterization of his right hip disability, improperly adjudicated as his left hip.  Further, he alleged that the September 1994 VA examination, which provided the basis for the denial of his left ankle sprain, used service treatment records from a different Veteran.  

6.  However, the February 1994 claim referred only to a left hip disability.  


CONCLUSIONS OF LAW

1.  The October 1994 RO rating decision did not include a claim for a right hip disability and, as such, was not clearly and unmistakably erroneous.  38 C.F.R. § 3.105 (2011).

2.  The criteria are not met for an effective date earlier than September 27, 2005 for the grant of service connection for a right hip disability.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2011).

3.  The October 1994 RO rating decision, which denied the Veteran's claim of entitlement to service connection for a left ankle sprain, was not clearly and unmistakably erroneous.  38 C.F.R. § 3.105 (2011).

4.  The criteria are not met for an effective date earlier than September 27, 2005 for the grant of service connection for a left ankle sprain.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the effective-date claims have been properly developed for appellate review.  The Board will then address the claims on its merits, providing relevant VA laws and regulations, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

This appeal arises from the Veteran's disagreement with the effective dates assigned following the grant of service connection for a left ankle sprain and a right hip disability.  So the claims, as they arose in their initial context, have been substantiated - indeed granted.  Therefore, additional VCAA notice is not required because the intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's General Counsel also has held that no additional VCAA notice is required in this circumstance for such a downstream issue, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier-effective-date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And since the RO issued an SOC in October 2007 and supplemental statements of the case (SSOCs) in April, August and December 2009, March 2010 and January 2011 addressing the downstream effective-date claim, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than September 27, 2005, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

Consequently, the Board finds that all necessary development of the downstream effective-date claims has been accomplished and therefore appellate review of these claims may proceed without prejudicing the Veteran.  Moreover, as will be explained, resolution of the claims ultimately turn on when he filed the claims, so examinations and opinions - including "retrospective" opinions, are not needed to fairly decide the claims.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 86 (2008).  Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.

II.  Procedural and Factual Background

In an October 1994 rating decision, following a February 1994 claim, the RO denied service connection for a left ankle sprain.  The Veteran did not also file for service connection for a right hip disability in February 1994.  He was notified of the denial of his claim and his appellate rights in a November 1994 letter.  However, he did not appeal that decision, so it became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d); 20.200, 20.302, 20.1103.

In September 2005, the Veteran filed a petition to reopen his claim of entitlement to service connection for a left ankle sprain and a new claim for service connection for a right hip disability.  In a March 2006 rating decision, the RO granted the Veteran's claim of entitlement to a left ankle sprain, and assigned an initial disability rating of 10 percent, effective from September 27, 2005, the date of receipt of his petition to reopen this claim.  This same rating decision denied his claim of service connection for a right hip disability.  The Veteran initiated an appeal by filing a timely notice of disagreement (NOD) in April 2006.  And, after having this claim readjudicated in January 2007, the RO granted service connection for the right hip disability and assigned an initial disability rating of 10 percent, effective from September 27, 2005, the date of receipt of his claim for service connection for this disorder.  

In February 2007, the Veteran filed a timely NOD contesting the assignation of the September 27, 2005 effective dates for both his left ankle and right hip disabilities.  He argued that his effective date should February 1994, when he initially filed his claim for service connection, which was adjudicated in the October 1994 rating decision.  

A May 2007 rating decision denied the Veteran's claims of entitlement to effective dates earlier than September 27, 2005 for the left ankle sprain and right hip disability.  He filed a NOD in May 2007 and the RO issued him a SOC in October 2007.  Thereafter, the Veteran perfected this appeal to the Board by filing a substantive appeal (VA Form 9 or equivalent) in November 2007.  

The Veteran's NOD to the May 2007 rating decision denying entitlement to earlier effective dates for these claims, also contained allegations of clear and unmistakable error (CUE) in the October 1994 rating decision, such that earlier effective dates are warranted for the grants of service connection for these claims.  However, an April 2009 rating decision determined the October 1994 rating decision was not clearly and unmistakably erroneous and denied earlier effective dates.  A June 2009 rating decision reconsidered the evidence of record, and also determined there was no CUE in the October 1994 decision.  Thereafter, the Veteran filed another NOD in May 2010 and, following the issuance of a SOC concerning the allegations of CUE in January 2011, the Veteran timely filed his substantive appeal in February 2011.  

III.  Whether the Veteran is Entitled to Effective Dates earlier than September 27, 2005, for the Grant of Service Connection for a Left Ankle Sprain and a Right Hip Disability, Including Whether there was CUE in the October 1994 RO Rating Decision

As mentioned, the Veteran was granted service connection for a left ankle sprain and a right hip disability in March 2006 and January 2007 rating decisions, respectively, effective from September 27, 2005, the date of receipt of the Veteran's claims.  He seeks an earlier effective date for this award, arguing that he is entitled to an effective date of January 20, 1994, the day after his separation from service because he had a history of hip pain and a left ankle sprain in service.  Further, he previously submitted a claim for service connection for his left ankle and right hip in February 1994.  However, he claims his right hip disorder was incorrectly characterized as a claim for a left hip disorder and that the VA examiner who conducted an examination in September 1994, incorrectly reported his weight and height.  Therefore, the Veteran states that the examiner was looking at a different Veteran's records.  So, he believes this alleged mischaracterization of his claim in that earlier decision was tantamount to CUE.  But for the reasons and bases discussed below, the Board disagrees and finds there are no grounds for assigning effective dates earlier than September 27, 2005, for the award of service connection for these claims.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  Under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An informal claim must identify the benefit sought, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).

An "application" is used synonymously with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

Despite his contentions to the contrary, the record shows the Veteran first filed a petition to reopen his previously denied claim of entitlement to service connection for a left ankle sprain in September 2005.  As for his right hip disability, the Veteran first filed a claim of entitlement to service connection for this disorder in September 2005.  The February 1994 VA Form 526 contained a claim of entitlement to a left hip disability, which was ultimately denied.  However, the Veteran did not also claim his right hip and he did not mention a right hip disability in the September 1994 VA examination.  Thus, according to 38 U.S.C.A. § 5110(a), the effective dates can be no earlier than September 27, 2005, since this is the date of receipt of his petition to reopen a claim for a left ankle sprain and an initial claim for the right hip disability.  Simply stated, the Board has reviewed the record in its entirety but finds neither a formal nor an informal communication prior to that date which can be construed as claims for either the left ankle or right hip.

In his May 2007 NOD, the only potential argument that may be gleaned from this statement is that earlier effective dates for these disabilities are warranted because he had these disabilities since his military service, which is prior to filing his claim on September 27, 2005.  But having a disability is not equivalent to actually filing a claim for that disability.  The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  Moreover, there is no basis for a free-standing earlier effective date claim from a matter addressed in a prior, final and binding, rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  If there is only a free-standing claim, the claim should be dismissed without prejudice to refilling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393, (2006).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim, as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).

In a May 2007 statement, the Veteran alleged CUE in the RO's October 1994 rating decision denying entitlement to service connection for a left ankle sprain and for failing to consider his right hip disability, in addition to his enumerated claim pertaining to his left hip disorder.  Further, the Veteran argues that the September 1994 VA examiner was looking at a different Veteran's service treatment records because he incorrectly reported the Veteran's height and weight at the time of the examination.  

But according to 38 C.F.R. § 3.105(a), in order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  

As the Court has further explained, for CUE to exist:  (1) either the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A mere disagreement with how VA evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist the Veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) similarly has held that, in order to be CUE, the error must be of a type that is outcome-determinative.  See Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

In that earlier October 1994 rating decision at issue denying service connection for a left ankle sprain, the RO stated the x-rays of the Veteran's left ankle were within normal limits and, as such, there was no chronic disability.  Further, the October 1994 rating decision denied a claim of entitlement to service connection for a left hip disorder but the Veteran claims the RO should have instead adjudicated this claimed disability as a right hip disorder.  The Veteran's main argument is that the September 1994 VA examination, which served as the basis for the denial of the left ankle sprain and left hip (not the right hip) was based on a different Veteran's service treatment records.  Specifically, the October 1994 rating decision states the Veteran is 5'2" tall and weighs 264 pounds.  The Veteran states he is 5'10" and has never weighed over 180 pounds.  Therefore, the examiner was incorrect.  However, a review of the September 1994 VA examination reveals the Veteran was in fact described as 5'10" tall, as he claims.  

Further, looking back at the file at the time of that October 1994 decision, there was no express or even implied mention of a right hip disorder in the Veteran's own statements, medical and other records in the file at that time.  Moreover, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by a claimant.  The RO was not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed with VA.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The Federal Circuit Court has determined that, even when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").  

Thus, because the Veteran did not appeal this earlier October 1994 decision denying his claim for service connection for a left ankle sprain, and did not file a claim for a right hip disability until September 27, 2005, at the earliest, this is the earliest possible effective date he can receive for the eventual grant of service connection for these disorders.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the claims for an effective date earlier than September 27, 2005, for the grants of service connection for a left ankle sprain and a right hip disability.  And because the preponderance of the evidence is against the claims, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Hence, the appeal is denied.



ORDER

The claim for an effective date earlier than September 27, 2005 for the grant of service connection for a left ankle sprain, including on basis of CUE in a prior October 1994 decision, is denied.  

The claim for an effective date earlier than September 27, 2005 for the grant of service connection for a right hip disability, including on basis of CUE in a prior October 1994 decision, is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

As an initial matter, the Veteran's was last examined for compensation purposes pertaining to his right knee disability in December 2008.  Moreover, his most recent VA outpatient treatment records and private treatment records since December 2008 show that he has since undergone additional treatment for this disability.  In his May 2011 travel Board hearing, the Veteran he alleges his disability is now worse than in December 2008.  Specifically, the Veteran states he suffers from constant pain, instability and loss in range of motion.  He cannot climb the stairs, and can only walk 10 to 20 feet before he begins to hurt.  When, as here, a Veteran claims that his condition is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disability, including insofar as assessing its current severity, VA's duty to assist includes providing him a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Veteran therefore needs to be reexamined to reassess the severity of his disability.  38 C.F.R. § 3.327(a) (2010).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Next, turning to the Veteran's claim of entitlement to service connection for gout, including as secondary to his service-connected disabilities of right and left ankle sprains, right and left knee disabilities, and right hip disability, at his May 2011 travel Board hearing and in documents of record, the Veteran asserts that his gout, affecting numerous joints, is the result of his military service.  Specifically, he states that he first noticed his knee and ankle joints were swelling in service.  The Veteran further reports that he has experienced these symptoms, now affecting additional joints such as his left wrist, right and left big toes, and his feet, since that time.  Additionally, and in the alternative, he claims this disorder is a result of his already service-connected disabilities of the right and left ankles, right and left knees and his right hip and his resultant treatment and surgeries due to those disabilities.  Therefore, he alleges that service connection for gout is warranted.

The Veteran's private treatment records from various treating physicians, dated from September 2001 to February 2010, and VA treatment records, dated from March 2006 to April 2011, note a history of and treatment for gout since September 2001.  The Veteran's service treatment records, however, are negative for any complaints, treatment, or diagnoses pertaining to gout, or any attendant symptoms such as swelling.  Regardless, the Veteran and his representative testified under oath that the Veteran was awarded a Parachute Badge and a Special Forces badge.  VA regulations provide that, when a Veteran has engaged in combat with the enemy in active service during a period of war, campaign or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b).  Therefore, as the Veteran engaged in combat, he is entitled to the application of 38 U.S.C.A. § 1154(b).  As such, the Board finds the Veteran's report of problems with his joints due to his military service to be consistent with the circumstances, conditions, and hardships of combat.  Moreover, the Veteran is competent to testify as to his in-service injuries.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

As such, in order to determine whether the Veteran's gout is related to his military service or to his already-service connected disabilities, he was afforded a VA examination in January 2011.  At such time, the examiner stated that the Veteran's gout is not due to or aggravated by his service-connected disabilities.  The examiner stated the rational for this opinion is that joint strain and joint surgery do not cause gout.  The examiner also stated that surgery of any kind is a risk factor for a gout flare, such as the case with the Veteran, although, admittedly, his gout flares are poorly documented.  However, the Board finds that such opinion is inadequate.  In this regard, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Moreover, the January 2011 VA examiner did not provide an opinion on whether the Veteran's gout is directly attributable to his military service.  Instead, the January 2011 examiner only provided an opinion as to whether the Veteran's gout is due to his already-service connected disabilities.  In this regard, the Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

Finally, at his May 2011 travel Board hearing, the Veteran submitted additional records in support of his claim.  Importantly, an April 2011 statement from a VA treating physician, Dr. K.C., stated that the Veteran's gout was caused by joint injuries the Veteran obtained in the military as a result of his combat training while in Special Forces.  Therefore, a VA compensation examination is needed to reconcile the medical evidence of record as it pertains to the etiology of the Veteran's gout.  

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  Therefore, the Board finds the January 2011 VA examination to be inadequate for the reasons stated above.  Thus, a remand is necessary in order to afford the Veteran an adequate VA examination so as to determine the nature and etiology of his current diagnosis of gout. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has received any further evaluation or treatment for his right knee disability, either from VA or elsewhere (privately, etc.).  If he has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Then, schedule the Veteran for another VA compensation examination to reassess the severity of his right knee disability.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on his claim for a higher rating.  

The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  

3.  Additionally, schedule the Veteran for a VA compensation examination to determine the nature and etiology of the Veteran's diagnosis for gout.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination reports.  

The VA examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's gout is a result of his military service, to include as a result of his decorated combat service.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his gout, and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 
 
4.  Then readjudicate the claims in light of any additional evidence that has been submitted or obtained, including the VA compensation examinations.  If additional compensation is not granted to his satisfaction, send him and his representative an additional SSOC and give them an opportunity to submit still additional evidence and/or argument in response before returning the file to the Board for further consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


